             Case 2:19-cr-00125-CW Document 44 Filed 03/31/20 Page 1 of 1



JOHN W. HUBER, United States Attorney (#7226)
JOSHUA BROTHERTON, Special Assistant United States Attorney (#16207)
Attorneys for the United States of America
111 South Main Street, Suite 1800 • Salt Lake City, Utah 84111
Telephone: (801) 524-5682 • Facsimile: (801) 524-6924
Email: joshua.brotherton@usdoj.gov

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                        :           Case No. 2:19-CR-00125-CW

                      Plaintiff,                 :

       vs.                                       :           MOTION FOR LEAVE TO
                                                         DISMISS THE INDICTMENT WITH
DESMOND TRAVIS JORDAN,                           :                PREJUDICE

                      Defendants.                :

                                                 :               Judge Clark Waddoups


       Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the United States, by

and through the undersigned Special Assistant United States Attorney, hereby moves for leave to

dismiss the Indictment with prejudice. This motion is based upon, inter alia, a lack of

prosecutable evidence and for good cause.



       DATED March 30, 2020.

                                                     JOHN W. HUBER
                                                     United States Attorney

                                                     /s/ Joshua Brotherton
                                                     JOSHUA BROTHERTON
                                                     Special Assistant United States Attorney
